Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  April 29, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153318                                                                                      Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 153318
  v                                                          COA: 322320
                                                             Washtenaw CC: 13-001361-FH
  DERRELL DIONTAE-VONCHAI EVANS, a/k/a
  DERRELL DENO EVANS, a/k/a DARRELL
  DEVONTE EVANS
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the written request by defendant-appellant to
  withdraw his application for leave to appeal is considered and, pursuant to that request,
  the case is DISMISSED with prejudice.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 29, 2016